 1 McGREGOR W. SCOTT
   United States Attorney
 2 VINCENTE A. TENNERELLI
   Assistant United States Attorneys
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorney for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            CASE NO. 1:19-CR-000178-DAD-BAM

12                                 Plaintiff,
                                                          STIPULATION AND ORDER BETWEEN THE
13                          v.                            UNITED STATES AND DEFENDANT AKOP
                                                          DONGELYAN
14   AKOP DONGELYAN and ARTAK
     VARDANYAN,
15
                                   Defendant.
16

17                                                STIPULATION

18          WHEREAS, the discovery in this case is voluminous and contains personal information

19 including personal identification numbers, dates of birth, financial account numbers, telephone numbers,

20 residential addresses, and information regarding confidential informants (“Protected Information”); and

21          WHEREAS, the parties desire to avoid both the necessity of large scale redactions and the

22 unauthorized disclosure or dissemination of Protected Information to anyone not a party to the court

23 proceedings in this matter;

24          The parties agree that entry of a stipulated protective order is appropriate.

25          THEREFORE, defendant, AKOP DONGELYAN, by and through her counsel of record

26 (“Defense Counsel”), and plaintiff, the United States of America, by and through its counsel of record,

27 hereby agree and stipulate as follows:

28          1.     This Court may enter protective orders pursuant to Rule 16(d) of the Federal Rules of

                                                          1

30
 1 Criminal Procedure, and its general supervisory authority.

 2           2.     This Order pertains to all discovery provided to or made available to Defense Counsel as

 3 part of the discovery in this case (hereafter, collectively known as the “discovery”).

 4           3.     By signing this Stipulation and Protective Order, Defense Counsel agrees not to share any

 5 documents that contain Protected Information with anyone other than Defense Counsel and designated

 6 defense investigators and support staff. Defense Counsel may permit the defendant to view un-redacted

 7 documents in the presence of Defense Counsel or under the supervision of Defense Counsel. The parties

 8 agree that Defense Counsel, defense investigators, and support staff shall not allow the defendant to

 9 copy Protected Information contained in the discovery. The parties agree that Defense Counsel, defense

10 investigators, and support staff may provide the defendant with copies of documents from which

11 Protected Information has been redacted.

12           4.     The discovery and information therein may be used only in connection with the litigation

13 of this case and for no other purpose.

14           5.     Upon final disposition of the case, including exhaustion of direct and collateral appellate

15 proceedings, defense counsel shall return the Protected Information to the government, or certify in

16 writing that the Protected Information have been destroyed, or, if defense counsel seeks to maintain the

17 Protected Information in the defense team's files beyond final disposition of the case, seek modification

18 of this provision from the Court. If any Protected Information are used as defense exhibits, they shall be

19 maintained with government exhibits so long as those are required to be maintained.

20           6.     If, upon final disposition of the case, defendant requests a copy of the Protected

21 Information from defense counsel, defense counsel may provide a copy of the Protected Information to

22 the defendant provided that defense counsel ensures that all PII contained in the Protected Information is

23 fully redacted. If defense counsel provides a redacted copy to defendant subject to the above conditions,

24 defense counsel or a member of the defense team must contemporaneously attest in writing that it has

25 fully redacted PII from the Protected Information and complied with this Order. This written

26 certification need not be disclosed or produced to the United States unless ordered by the Court.

27           7.     Defense Counsel will store the discovery in a secure place and will use reasonable care to

28 ensure that it is not disclosed to third persons in violation of this agreement.
                                                          2

30
 1          8.     Defense Counsel shall be responsible for advising the defendants, employees, other

 2 members of the defense team, and defense witnesses of the contents of this Stipulation and Order.

 3          9.     In the event that the defendant substitutes counsel, undersigned Defense Counsel agrees

 4 to withhold discovery from new counsel unless and until substituted counsel agrees also to be bound by

 5 this Order or the Court modifies this Order regarding such transfer of discovery.

 6          IT IS SO STIPULATED.

 7   Dated: 11/7/19                                         McGREGOR W. SCOTT
                                                            United States Attorney
 8

 9                                                          /s/ Vincente A. Tennerelli
                                                            VINCENTE A. TENNERELLI
10                                                          Assistant United States Attorney

11   Dated:                                                 /s/
                                                            RICHARD OBERTO
12                                                          Counsel for Defendant AKOP DONGELYAN

13

14                                                  ORDER

15

16 IT IS SO ORDERED.

17
        Dated:    November 12, 2019                           /s/ Barbara   A. McAuliffe        _
18                                                   UNITED STATES MAGISTRATE JUDGE

19

20

21

22

23

24

25

26

27

28
                                                        3

30
